DAVIDSON, Judge.
Possessing beer in a dry area for the purpose of sale is the offense; the punishment, a fine of $125.00.
Peace officers, upon searching appellant’s home, situated in a dry area, found therein seven cases of beer. To the officers, the appellant admitted the ownership of the beer.
The appellant did not testify as a witness in her own behalf, nor did she offer any affirmative defense.
The facts are sufficient to show appellant’s guilt.
The sole question presented for review is the sufficiency of the search warrant to authorize the search. The ground of objection is that the search warrant did not name or describe *128the appellant as the owner or occupant of the- premises to be searched.
The search warrant described the premises to be searched as: “A certain private dwelling, located in Taylor County, Texas, described as (a) 1101 Plum Street, Abilene, Texas, and being the premises of and occupied by persons whose names and descriptions are unknown to affiants — — — — —.”
Such a description was sufficient. Rathert v. State, 126 Tex. Cr. R. 484, 72 S. W. (2d) 276, and authorities there cited.
The judgment of the trial court is affirmed.
The foregoing opinion of the .Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.